Citation Nr: 1142095	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION
 

The Veteran served on active duty from February 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to the benefit sought on appeal.  The appellant appealed the denial of service connection for the cause of the Veteran's death to the Board, and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  The Veteran's death certificate shows that he died in August 2007, and the immediate cause of death was listed as severe blunt force trauma to head and neck, which was due to or as a consequence of probable cervical fracture, which was due to or as a consequence of "driver of a pick-up truck, seat belted."  It was also noted that the Veteran lost control of his truck on a wet road, went into ditch and rolled his truck, landing it on its roof.  

3.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; right fourth metatarsal fracture, evaluated as noncompensable; and right auricle cyst, evaluated as noncompensable.  A combined rating of 100 percent was in effect from December 1998.

4.  The blunt force trauma to the Veteran's head and neck, which occurred as the result of a motor vehicle accident, has not been shown to have been causally or etiologically related to active service, and the Veteran's PTSD was not a principal or contributory cause of his death. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO provided the appellant with notice in a March 2008 letter, which was sent after the initial decision denying the claim in December 2007.  The letter informed the appellant that the Veteran was service connected for PTSD, right fourth metatarsal fracture, and right auricle cyst.  The letter stated that the appellant needed to submit evidence that showed a service-connected disability was the primary or contributory cause of the Veteran's death.  The letter failed to inform the appellant of the information and evidence needed to substantiate a claim based on a disability that had not been service connected.  However, as discussed below, the appellant's only contention regarding this claim is that the Veteran's service-connected PTSD was so severe as to cause him to commit suicide via a motor vehicle accident.  Her claim is not based upon the Veteran's death being a result of a nonservice-connected disability.  As a result, this omission in the notice letter is harmless error.

The March 2008 letter outlined VA and the appellant's respective duties for providing evidence.  Although the notice was provided after the initial adjudication of the claim in December 2007, the claim was subsequently readjudicated in a June 2008 statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the SOC).  Additionally, the June 2008 SOC provided the appellant with the pertinent regulations and notified her of the reasons for the denial of her application.

Moreover, the RO and AMC notified the appellant in the notice letter about the information and evidence that VA will seek to provide.  In particular, the notice letter indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The letter also informed the appellant that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim. 

The RO also informed the appellant about the information and evidence that she was expected to provide.  Specifically, the letter notified the appellant that she must provide enough information about the Veteran's records so that they could be requested from the agency or person that has them.  The letter further stated that it was the appellant's responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

However, the letter unfortunately did not provide the relevant disability rating and effective date provisions.  Regardless, because the claim is being denied herein, no effective date or disability rating will be assigned, so the failure to provide notice with respect to those elements of the claim is no more than harmless error.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service, and a VA medical opinion are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  Furthermore, the record contains police reports associated with the Veteran's fatal car accident, as well as with a prior OWI (operating while intoxicated) infraction.  There are also several statements from the appellant, along with one buddy statement, of record.

In April 2011, a VA medical opinion was obtained to address the claim for the cause of the Veteran's death.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the April 2011 VA opinion obtained in this case is adequate, as it is predicated on a reading of the medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki 581 F.3d 1313 (Fed. Cir.); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

Generally, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As reflected above, the certificate of death indicates that the Veteran died in August 2007.  The immediate cause of death was listed as severe blunt force trauma to head and neck, which was due to or as a consequence of probable cervical fracture, which was due to or as a consequence of "driver of a pick-up truck, seat belted."  It was also noted that the Veteran lost control of his truck on a wet road, went into ditch and rolled his truck, landing it on its roof.  There were no other significant conditions listed as contributing to his death but not resulting in the underlying cause.

The appellant contends that the Veteran's service-connected PTSD was so severe that it caused him to be suicidal, and that as a result, he finally committed suicide by motor vehicle accident in August 2007.  

At the time of his death, the Veteran was service-connected for PTSD, right fourth metatarsal fracture, and right auricle cyst.  Despite the fact that the Veteran was service connected for PTSD rated at 100 percent, and as explained in further detail below, his PTSD was not a principal or contributory cause of the Veteran's death.

The medical evidence of record contains an August 2006 VA individual treatment note which indicates that the Veteran reported excellent functioning with no serious problems to report.  He stated that he has been active, too active at times.  But, he has worked at finding a good balance for himself.  It was noted that he felt good physically and mentally.

A September 29, 2006 VA mental health physician's note indicates that the Veteran reported doing well.  He stated that he has some concern about relapsing to a mania, which has been raised mostly by his wife.  He denied grandiosity, hyperverbality, feeling on top of the world, delusions, risk-taking, spending sprees, starting too many projects, or unusual level of creativity.  His mood was basically euthymic, but he reported being restless throughout the day.  He sleeps great and feels good afterwards.  Mental status examination revealed that he was calm, cooperative, friendly, and fully oriented.  His grooming was good and his psychomotor activity and attention were within normal limits.  His speech was normal and his mood was euthymic.  His affect was full.  His thought process was linear and his thought content was clear.  He denied suicidal ideation and homicidal ideation.  His insight and judgment were noted to be good.  

A December 20, 2006 VA individual treatment note indicates that the Veteran showed some decline due to deterioration in his physical condition.  He had difficulty with mood and motivation at home.  

VA treatment records from January 2007 note that the Veteran's joint and muscle pain had gone into remission recently and he was brighter and in a better mood.  His attitude was positive and he had no major problems or complaints.

A February 9, 2007 VA PTSD group therapy note indicates that the Veteran reported feeling down the past two weeks and found himself withdrawing and closing down.  On exploration, it was determined that several things had been upsetting him lately, namely an alcohol evaluation following a DUI, losing his volunteer hospice job, not being able to work outside this past week, and recent anniversary of Vietnam trauma.  As a result, he slipped into avoidant, passive, withdrawal behaviors.

A March 30, 2007 VA PTSD group therapy note indicates that the Veteran had no major problems or complaints.  His mood was euthymic.  He was noted to be staying active helping out a friend.  It was further noted that he lacked enthusiasm to do chores around the house but he felt that this will improve when the weather improves.  

An April 3, 2007 VA social work individual treatment record notes that the Veteran presented as stable and medication compliant.  He reported ongoing sobriety and abstinence from alcohol.  He has made an effort to change his pattern of socialization.  He has become more active in his church and was reportedly going off for workshops to train in the lay ministry.  It was noted that he remained active as a hospice volunteer.  He was noted to have been reading more and spending more time at home.  He reportedly works for a local property owner three days a week.  He feels that he is doing well keeping busy and establishing a pattern of healthy activities.  He had no problems to discuss.

A May 1, 2007 VA telephone triage note indicates that the Veteran was doing fairly well up until two weeks ago when a stressor hit.  He reported the death of his brother-in-law from cancer.  Since that time, the Veteran's mood had been depressed and withdrawn.  He was supposed to go to work today and could not get the energy to go.  He was not sleeping well and just did not look forward to anything now.  He rated his depression as 7 out of 10, with 10 being suicidal.  He denied thoughts to harm himself.  He contracted for safety and agreed to call or go to an emergency room if having greater issues.  

A May 3, 2007 VA mental health treatment note indicates that the Veteran's brother-in-law died recently after a two-year bout with cancer.  Since that time the Veteran has felt very depressed, with no energy or motivation to get out of bed.  He stated that he was feeling "fairly good today," with his mood being a 6 out of 10.  He stated that his mood is usually a 7 or 8 out of 10.  He still has unpredictable mood swings on a daily basis, which he notices but overall feels that he is fairly stable.  He stated that the death of his brother-in-law triggered his survivor guilt.  Mental status examination revealed adequate grooming and hygiene.  He was cordial, goal-directed, and linear.  His eye contact, speech, and psychomotor activity were normal.  He appeared mildly depressed with some superimposed mood variability in excess of that expected in context of the discussion.  He was future oriented, insightful, and knowledgeable about his illness and medication.  There was no suicidal or homicidal ideation.  There were also no hallucinations, delusions, or paranoia.  There was no tremor.  He displayed mild anxiety as he spoke about survivor guilt.  

A May 11, 2007 VA group counseling psychiatry note indicates that the Veteran was having more difficulty with the death of his brother-in-law than he thought he would.  He stated that he is becoming withdrawn, avoidant, dysphoric, and unable to get going.  However, his mood has been improving over the past week and he feels that he is on the upswing.

A June 1, 2007 VA PTSD group counseling note indicates that the Veteran's mood was euthymic today.  Specifically, his mood was an 8 on a scale of one to 10.  He had no major complaints or problems.  He stated that he feels back on track after the recent death of his brother-in-law.

A July 6, 2007 VA treatment record notes that the Veteran was fully oriented and his dress and grooming were appropriate.  His mood was noted to be slightly depressed.  His affect was appropriate and speech and motor activity were within normal limits.  There was no evidence of suicidal or homicidal ideation, nor were there signs of auditory or visual hallucinations or delusions. 

A July 9, 2007 VA individual treatment record authored by a social worker notes that the Veteran presented as stable and medication compliant.  He stated that he has maintained abstinence from alcohol and he felt good about his recovery.  He indicated that he has had no interest in drinking since he was last seen.  He stated that things were going well with no serious problems to report.  His family relationships were going well also.  He verbalized a strong commitment to recovery and accepted that he had alcohol dependence.  

A July 20, 2007 PTSD group psychotherapy note indicates that the Veteran stated that he was doing well.  He actively participated by discussion of personally relevant issues for which he needed assistance and he provided feedback to other group members.  Mental status examination revealed that he was oriented fully.  His dress and grooming were appropriate.  His mood was quiet and his affect was appropriate.  His speech and motor activity were within normal limits.  There was no evidence of suicidal or homicidal ideation, nor were there signs of auditory or visual hallucinations or delusions. 

An August 3, 2007 PTSD group note indicated that the Veteran stated that he was doing well and planned on taking a fishing trip in a few weeks.  Mental status examination revealed that the Veteran was fully oriented and appropriately dressed and groomed.  His speech and motor activity were within normal limits.  There was no evidence of suicidal or homicidal ideation.  Nor were there any signs of auditory or visual hallucinations or delusions.

An August 13, 2007 VA individual treatment note authored by the Veteran's treating social worker indicates that the note was written four days following the Veteran's death.  The social worker noted that the Veteran was seen prior to his death and at that time he was doing very well in all respects.  In fact, the social worker stated that the Veteran was as good as the social worker had seen in the 10 years of involvement with him.  He demonstrated, as always, his strength of character and determination to carry on.

The report of a May 2008 VA medical opinion notes that the Veteran's claims file was reviewed, to include the medical records for the period from one year prior to the Veteran's death.  The examiner noted that in general, treatment notes are consistent in reporting that the Veteran was doing fairly well psychologically during the year prior to his death.  The record confirms that the Veteran had an episode of drinking in November 2007 and had an accident with his truck and received a DUI.  He reportedly felt remorseful about his choice to drink after a long period of sobriety and later notes indicate that he remained abstinent from alcohol from that time until his death almost a year later.  He was saddened by the loss of his hospice volunteer position at about the same time, but later notes indicate recovery from those feelings.  

The examiner noted that the record also contains statements by the Veteran's wife and a friend, both indicating that they believe the Veteran's death was a vehicular suicide.  The Veteran's wife stated that the Veteran had, at times, indicated that he might kill himself with a gun, and at times had removed guns from their storage to handle them.  She does not mention a time frame for such incidents, but medical notes indicate no evidence of suicidal thinking around the time of his death.  The Veteran's wife also reported that the DUI and loss of his volunteer position were very hard on him, and he was upset that he could no longer go to the Highground in Neillsville, WI, to help clean it up after the winter, as it brought back too many memories.  She believes that the accumulated effect of these losses caused the Veteran to be suicidal the day of the accident.  Finally, she noted that the investigating officer at the time of the Veteran's death drove the path of the Veteran's vehicle but did not notice any road conditions that may have contributed to his death.  

The Veteran's friend's statement makes the point that he and the Veteran had discussed suicide and how they might accomplish it.  Driving off the road was one of the means they had discussed.  He also reported that the Veteran had told him just a few months before the Veteran's death that his wife would be taken care of in the event of his death.  These factors caused him to believe that the Veteran decided to kill himself in a "spur of the moment thing."  

The examiner opined that the Veteran had a long history of severe PTSD and depression, with clear suicidal thinking on several occasions.  He had been significantly depressed several months before his death due to a variety of factors, but had recovered and was seen as stable by the mental health professionals who knew him well during the last two months immediately preceding his death.  The examiner indicated that the police report surrounding the accident fails to explain the accident, except to mention that the road was wet at the time.  The examiner opined that the Veteran's wife and friend knew the Veteran well enough to make reasonable guesses as to his state of mind at the time of the Veteran's death in terms of any deliberate action on his part, other than their speculation about what he might have been thinking at the time, based upon their past experience and information from several months previous to the accident.  The examiner concluded that it is not possible to assess with any certainty what the Veteran was thinking at the time of the accident.  One might speculate endlessly about possible causes of the accident, given a wet road, a Veteran with severe PTSD who had been suicidal in the past, the often impulsive nature of suicide, etc.  Such speculation could also include the idea that a veteran trying to kill himself might be more deliberate in choosing a section of road with a curve, another large vehicle, a dangerous ravine, etc., to ensure success.  The examiner opined that there is no information directly connecting the accident to any intention on the part of the Veteran.  Treatment notes indicate that he was doing well psychologically just prior to the accident.  Therefore, it is less likely than not that the Veteran deliberately killed himself by vehicular accident.  While it is still possible that he did so, it is more likely than not that, at the time of the accident, the Veteran simply failed to handle his vehicle safely, resulting in an unexpected accident and his death.

The examiner opined that there is nothing in the record, to include the treatment notes from the last year of the Veteran's life, the statements made by his family or friends, or any indication of belief on the part of professionals treating the Veteran, that link the Veteran's drinking to his PTSD.  He did drink alcohol and received a DUI in November 2006, but the cause of the drinking is reported as celebratory rather than for any purpose related to his mental state or PTSD.  Based on this lack of information linking the two issues, the examiner opined that the Veteran's drinking was less likely than not a result of or related to his PTSD in any more than a casual manner in recent years.  Even if the two were linked in the past, there is no evidence that the two were linked in recent years, at least not in the time since the Veteran achieved what is reported as near total abstinence four years prior to his death.

With regard to the appellant's contention that the Veteran's PTSD caused him to be severely depressed and such symptoms caused the Veteran to commit suicide, the Board notes that the Veteran died in a vehicular accident in which his truck flipped over, landing on its roof, causing severe blunt force trauma to head and neck, which was due to or as a consequence of probable cervical fracture.

The accident report surrounding the Veteran's fatal motor vehicle accident indicates that the Veteran was traveling eastbound in his vehicle when he lost control, swerved left then right, entered a ditch, overturned, and the vehicle came to a final rest on its top.  The investigating officer indicated that he drove the approximate path of the Veteran's vehicle at 50 miles per hour and did not notice any road conditions that would have contributed to the crash.  The road was noted to be straight, level/flat, and wet.  It was daylight and there was rain.  

There is no official document of record indicating that the Veteran committed suicide.  However, the Veteran's surviving spouse and the Veteran's friend, who both submitted statements, feel that the Veteran committed suicide by crashing his vehicle.

After carefully reviewing the evidence of record, the Board finds that the evidence weighs against a finding that the Veteran committed suicide.  First, the VA treatment records for the year prior to the Veteran's death do not show any progression of symptoms that would suggest that the Veteran was suicidal at or near the time of his death.  On the contrary, the mental health treatment notes in the months before the Veteran's death show that he was euthymic, feeling better, keeping active, had no suicidal ideation and was even planning a fishing trip a few weeks after his death.  There is evidence that the Veteran fell into a depression after his brother-in-law died; however, no suicidal ideation was mentioned and as the May 2008 examiner opined, the Veteran worked through those feelings and was doing better before his death.  

The Board finds the August 3, 2007 PTSD group note indicating that the Veteran planned on taking a fishing trip in a few weeks to be extremely probative of his forward thinking mental state at that time (just six days prior to his death).  While the Board recognizes that the nature of suicide can be an impulsive one, which the May 2008 VA examiner addressed, even the Veteran's treating social worker wrote a note four days after the Veteran's death reflecting on the Veteran's death, stating that at the time shortly before his death, he was doing very well in all respects.  The social worker added that the Veteran had strength of character and determination to carry on.  Although the upcoming fishing trip is not in and of itself determinative, as indicated previously suicide can be an impulsive act, it is to be considered and in the Board's opinion, has great probative value.

The Board also realizes that the Veteran's wife and friend were in a very good position to know him intimately and understands their heartfelt belief that the stressors described in their statements were too much for the Veteran to bear, causing him to commit suicide.  However, when viewed against the mental health treatment records showing no signs of suicidal ideation or any kind of major troubles, and instead showing a forward looking thought process involving a fishing trip planned prior to but for a time after the Veteran's death, and in considering the May 2008 VA examiner's opinion, the Board finds that the evidence shows that it is less likely than not that the Veteran committed suicide.

The May 2008 VA examiner thoroughly reviewed the claims file, detailed parts of the Veteran's VA mental health treatment records in the year prior to his death, thoughtfully paraphrased the Veteran's wife's and friend's statements, and weighed the evidence, only to conclude that it was less likely than not that the Veteran committed suicide.  The examiner acknowledged the impulsivity of some suicides, the Veteran's wife's and friend's close relationship with the Veteran, the impossibility of knowing the Veteran's exact mental state at the time of the accident, and his recent woes involving his volunteer position, the prior DUI and the death of the Veteran's brother-in-law.  However, the examiner opined against the claim and in doing so, fully supported his opinion.

The Board is sympathetic to the appellant's lay assertions and has considered them in deciding this claim.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

However, the appellant as a lay person is not competent to testify that the Veteran's death was caused by suicide as a result of service-connected PTSD.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the appellant is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether the Veteran's death was caused by suicide related to his PTSD.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, in the instant case, without the appellant having been present or in receipt of a suicide note, she is not capable of diagnosing the Veteran's mental state, nor is she capable of rendering a medical opinion as to whether the Veteran's death was causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the fact of whether the Veteran committed suicide as a result of his PTSD is an extremely difficult question and because there was no note or witness, even the May 2008 VA examiner stated that one could speculate endlessly regarding the possible causes of the motor vehicle accident, given all of the interplaying factors.  Thus, the Board concludes that, although the appellant is competent to report what she observed the Veteran experience, or symptoms he described or were discernable to her, her statements as to the cause and etiology of his death by motor vehicle accident do not constitute competent evidence.  As a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Therefore, the appellant's statements regarding the Veteran's death do not, in and of themselves, constitute competent medical evidence on which the Board can make a service connection determination.  In this case, there has been no official determination that the Veteran's death was by suicide, and this fact has been weighed against the Veteran's surviving spouse's opinion that it was caused by suicide, the May 2008 VA medical opinion against the claim, the Veteran's friend's opinion in favor of the claim, the accident report, the death certificate, and all of the other evidence of record.  When viewing the record as a whole, and for the reasons set forth above, the Board finds that the evidence weighs against the claim and that the Veteran's death was not by suicide as a result of his PTSD.

In sum, the death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The competent, credible evidence of record shows that it is less likely than not that the Veteran's death was by suicide as a result of his service-connected PTSD.  As such, competent, credible evidence of record shows that it is less likely than not that the Veteran's service-connected PTSD was a principal or contributory cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


